Exhibit 10.3

 

AMENDMENT

TO


FEDEX CORPORATION

1995, 1997, 1999 AND 2002 STOCK INCENTIVE PLANS

AND

1995, 1997 AND 2001 RESTRICTED STOCK PLANS

 


STOCK INCENTIVE PLANS


 


EFFECTIVE WITH RESPECT TO OPTIONS GRANTED ON OR AFTER SEPTEMBER 28, 2003,
PARAGRAPH 13 OF THE FEDEX CORPORATION 1995 STOCK INCENTIVE PLAN, AS AMENDED, AND
1999 AND 2002 STOCK INCENTIVE PLANS AND PARAGRAPH 14 OF THE FEDEX CORPORATION
1997 STOCK INCENTIVE PLAN, AS AMENDED, ARE HEREBY AMENDED BY DESIGNATING THE
FIRST SENTENCE OF EACH SUCH PARAGRAPH AS “(A) CHANGES IN CAPITAL.” AND BY
DELETING THE REMAINDER OF EACH SUCH PARAGRAPH AND SUBSTITUTING IN ITS PLACE THE
FOLLOWING:

 

“(b)   Change of Control.  For purposes of the Plan, the term “Change of
Control” means the occurrence of any of the following events following the
effective date of the Plan:

 

(1)       Any “person” (as such term is used in Sections 13(d) and 14 of the
Securities Exchange Act of 1934, as amended), other than (i) the Corporation,
(ii) any subsidiary of the Corporation, (iii) any employee benefit plan (or a
trust forming a part thereof) maintained by the Corporation or any subsidiary of
the Corporation, (iv) any underwriter temporarily holding securities of the
Corporation pursuant to an offering of such securities or (v) any person in
connection with a transaction described in clauses (i), (ii) and (iii) of
subparagraph(b)(2) below, becomes the “beneficial owner” (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of securities
of the Corporation representing 30% or more of the total voting power of the
Corporation’s then outstanding voting securities, unless such securities (or, if
applicable, securities that are being converted into voting securities) are
acquired directly from the Corporation in a transaction approved by a majority
of the Incumbent Board (as defined below).

 

(2)       The consummation of a merger, consolidation or reorganization with or
into the Corporation or in which securities of the Corporation are issued, or
the sale or other disposition, in one transaction or a series of transactions,
of all or substantially all of the assets of the Corporation (a “Corporate
Transaction”), unless:

 

(i)        the stockholders of the Corporation immediately before such Corporate
Transaction will own, directly or indirectly, immediately following such
Corporate Transaction, at least 60% of the total voting power of the

 

--------------------------------------------------------------------------------


 

outstanding voting securities of the corporation or other entity resulting from
such Corporate Transaction (including a corporation or other entity that
acquires all or substantially all of the Corporation’s assets, the “Surviving
Company”) or the ultimate parent company thereof in substantially the same
proportion as their ownership of the voting securities of the Corporation
immediately before such Corporate Transaction;

 

(ii)       the individuals who were members of the Board of Directors of the
Corporation immediately prior to the execution of the agreement providing for
such Corporate Transaction constitute a majority of the members of the board of
directors or equivalent governing body of the Surviving Company or the ultimate
parent company thereof; and

 

(iii)      no person, other than (A) the Corporation, (B) any subsidiary of the
Corporation, (C) any employee benefit plan (or a trust forming a part thereof)
maintained by the Corporation or any subsidiary of the Corporation, (D) the
Surviving Company, (E) any subsidiary or parent company of the Surviving
Company, or (F) any person who, immediately prior to such Corporate Transaction,
was the beneficial owner of securities of the Corporation representing 30% or
more of the total voting power of the Corporation’s then outstanding voting
securities, is the beneficial owner of 30% or more of the total voting power of
the then outstanding voting securities of the Surviving Company or the ultimate
parent company thereof.

 

(3)       The stockholders of the Corporation approve a complete liquidation or
dissolution of the Corporation.

 

(4)       Directors who, as of the effective date of the Plan, constitute the
Board of Directors of the Corporation (the “Incumbent Board”), cease to
constitute at least a majority of the Board of Directors of the Corporation (or,
in the event of any merger, consolidation or reorganization the principal
purpose of which is to change the Corporation’s state of incorporation, form a
holding company or effect a similar reorganization as to form, the board of
directors of such surviving company or its ultimate parent company); provided,
however, that any individual becoming a member of the Board of Directors of the
Corporation subsequent to the effective date of the Plan whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened proxy contest
relating to the election of directors.

 

Notwithstanding the foregoing, a Change of Control will not be deemed to occur
solely because any person (a “Subject Person”) becomes the beneficial owner of
more than the permitted amount of the outstanding

 

2

--------------------------------------------------------------------------------


 

voting securities of the Corporation as a result of the acquisition of voting
securities by the Corporation which, by reducing the number of voting securities
outstanding, increases the proportional number of voting securities beneficially
owned by the Subject Person, provided, that if a Change of Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Corporation, and after such acquisition by the
Corporation, the Subject Person becomes the beneficial owner of any additional
voting securities that increases the percentage of the then outstanding voting
securities beneficially owned by the Subject Person to 30% or more of the total
voting power, then a Change of Control will have occurred.

 

(c)     Effect of Change of Control.  Notwithstanding any other provision of the
Plan, (1) upon a Change of Control, all outstanding options under the Plan shall
become fully vested and immediately exercisable and (2) any participant in the
Plan whose employment or directorship terminates following a Change of Control
may exercise his or her stock options received under the Plan in full for a
period ending on the earlier of the date of expiration of such stock option or
the date which is twelve months after such termination of employment or
directorship.

 

(d)     Deemed Change of Control.  If the Corporation enters into an agreement
or series of agreements or the Board of Directors of the Corporation adopts a
resolution that results in the occurrence of a Change of Control, and the
employment or directorship of a participant in the Plan is terminated after the
entering into of such agreement or series of agreements or the adoption of such
resolution, then, upon the occurrence of the Change of Control, a Change of
Control shall be deemed to have retroactively occurred on the date of entering
into of the earliest of such agreements or the adoption of such resolution.”


 


RESTRICTED STOCK PLANS


 


EFFECTIVE WITH RESPECT TO SHARES AWARDED ON OR AFTER SEPTEMBER 28, 2003,
PARAGRAPH 9 OF THE FEDEX CORPORATION 1995 RESTRICTED STOCK PLAN AND 1997 AND
2001 RESTRICTED STOCK PLANS, AS AMENDED, IS HEREBY AMENDED BY DESIGNATING THE
FIRST SENTENCE OF EACH SUCH PARAGRAPH AS “(A) CHANGES IN CAPITAL.” AND BY
DELETING THE REMAINDER OF EACH SUCH PARAGRAPH AND SUBSTITUTING IN ITS PLACE THE
FOLLOWING:

 

“(b)   Change of Control.  For purposes of the Plan, the term “Change of
Control” means the occurrence of any of the following events following the
effective date of the Plan:

 

(1)       Any “person” (as such term is used in Sections 13(d) and 14 of the
Securities Exchange Act of 1934, as amended), other than (i) the Corporation,
(ii) any subsidiary of the Corporation, (iii) any employee benefit plan (or a
trust forming a part thereof) maintained by the Corporation or any

 

3

--------------------------------------------------------------------------------


 

subsidiary of the Corporation, (iv) any underwriter temporarily holding
securities of the Corporation pursuant to an offering of such securities or (v)
any person in connection with a transaction described in clauses (i), (ii) and
(iii) of subparagraph(b)(2) below, becomes the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Corporation representing 30% or more of the total voting power
of the Corporation’s then outstanding voting securities, unless such securities
(or, if applicable, securities that are being converted into voting securities)
are acquired directly from the Corporation in a transaction approved by a
majority of the Incumbent Board (as defined below).

 

(2)       The consummation of a merger, consolidation or reorganization with or
into the Corporation or in which securities of the Corporation are issued, or
the sale or other disposition, in one transaction or a series of transactions,
of all or substantially all of the assets of the Corporation (a “Corporate
Transaction”), unless:

 

(i)        the stockholders of the Corporation immediately before such Corporate
Transaction will own, directly or indirectly, immediately following such
Corporate Transaction, at least 60% of the total voting power of the outstanding
voting securities of the corporation or other entity resulting from such
Corporate Transaction (including a corporation or other entity that acquires all
or substantially all of the Corporation’s assets, the “Surviving Company”) or
the ultimate parent company thereof in substantially the same proportion as
their ownership of the voting securities of the Corporation immediately before
such Corporate Transaction;

 

(ii)       the individuals who were members of the Board of Directors of the
Corporation immediately prior to the execution of the agreement providing for
such Corporate Transaction constitute a majority of the members of the board of
directors or equivalent governing body of the Surviving Company or the ultimate
parent company thereof; and

 

(iii)      no person, other than (A) the Corporation, (B) any subsidiary of the
Corporation, (C) any employee benefit plan (or a trust forming a part thereof)
maintained by the Corporation or any subsidiary of the Corporation, (D) the
Surviving Company, (E) any subsidiary or parent company of the Surviving
Company, or (F) any person who, immediately prior to such Corporate Transaction,
was the beneficial owner of securities of the Corporation representing 30% or
more of the total voting power of the Corporation’s then outstanding voting
securities, is the beneficial owner of 30% or more of the total voting power of
the then outstanding voting securities of the Surviving Company or the ultimate
parent company thereof.

 

4

--------------------------------------------------------------------------------


 

(3)       The stockholders of the Corporation approve a complete liquidation or
dissolution of the Corporation.

 

(4)       Directors who, as of the effective date of the Plan, constitute the
Board of Directors of the Corporation (the “Incumbent Board”), cease to
constitute at least a majority of the Board of Directors of the Corporation (or,
in the event of any merger, consolidation or reorganization the principal
purpose of which is to change the Corporation’s state of incorporation, form a
holding company or effect a similar reorganization as to form, the board of
directors of such surviving company or its ultimate parent company); provided,
however, that any individual becoming a member of the Board of Directors of the
Corporation subsequent to the effective date of the Plan whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened proxy contest
relating to the election of directors.

 

Notwithstanding the foregoing, a Change of Control will not be deemed to occur
solely because any person (a “Subject Person”) becomes the beneficial owner of
more than the permitted amount of the outstanding voting securities of the
Corporation as a result of the acquisition of voting securities by the
Corporation which, by reducing the number of voting securities outstanding,
increases the proportional number of voting securities beneficially owned by the
Subject Person, provided, that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Corporation, and after such acquisition by the Corporation, the Subject
Person becomes the beneficial owner of any additional voting securities that
increases the percentage of the then outstanding voting securities beneficially
owned by the Subject Person to 30% or more of the total voting power, then a
Change of Control will have occurred.

 

(c)     Effect of Change of Control.  Notwithstanding any other provision of the
Plan:

 

(1)       in the event of a Change of Control as described in subparagraph
(b)(2) above, as shall be determined by the Committee: (i) the stock
certificates evidencing any restricted shares shall be canceled and the
Corporation shall make a cash payment to those participants in an amount equal
to the highest price per share received by the holders of the Corporation’s
Common Stock in connection with such Change of Control multiplied by the number
of restricted shares then held by such participant, with any non-cash
consideration to be valued in good faith by the Committee; or (ii) the
Restriction Periods with respect to all outstanding restricted shares shall
immediately lapse; and

 

5

--------------------------------------------------------------------------------


 

(2)       in the event of a Change of Control as described in subparagraphs
(b)(1), (3) or (4) above, the Restriction Periods with respect to all
outstanding restricted shares shall immediately lapse.

 

(d)     Deemed Change of Control.  If the Corporation enters into an agreement
or series of agreements or the Board of Directors of the Corporation adopts a
resolution that results in the occurrence of a Change of Control, and the
employment of a participant in the Plan is terminated after the entering into of
such agreement or series of agreements or the adoption of such resolution, then,
upon the occurrence of the Change of Control, a Change of Control shall be
deemed to have retroactively occurred on the date of entering into of the
earliest of such agreements or the adoption of such resolution.”

 

Approved by the Compensation Committee on September 28, 2003

 

6

--------------------------------------------------------------------------------